eo eon Dn uo FF WwW NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

|
| ;
Case 2:20-cr-00057-GMN-VCF Document 34 Filed oenel20 Page 1 of 3

 

__¥ FILED ——___-RECE
____ ENTERED ____ SERV
COUNSEL/PARTIES OF Ri

AUG 12 GC

CLERK US DISTRICT COURT

 

 

 

 

 

VED

ED
COR

N
D

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

UNITED STATES OF AMERICA, 2:20-CR-057-GMN-VCF
Plaintiff, Preliminary Order of Forfeiture
v.
CARLOS PEARSON,
Defendant.

 

 

 

This Court finds Carlos Pearson pled guilty to Count One of a Two-Count Criminal
Indictment charging him in Count One with prohibited person in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 922(g)(9). Criminal Indictment, ECF
No. 1; Change of Plea, ECF No? 2 Plea Agreement, ECF No.3?.

This Court finds Carlos Pearson agreed to the forfeiture of certain property set forth

 

in the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal

Indictment, ECF No. 1; Change of Plea, ECF No2e; Plea Agreement, ECF No.32.
This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United

States of America has shown the requisite nexus between certain property set forth in the

Plea Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to

which Carlos Pearson pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 922(g)(9), and is subject to
forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c): a weapon made from

a Harrington Richardson, Inc. shotgun, with an undetermined serial number (all of which

 

constitute property).

DISTRICT OF NEVA
By ee? tes
if UerU

 

 

 

 
o0o won Dn an FF WO NH

[ee SO EO DO EO OO OE eee
ao nN DN UO RP BO YY KF ODO Oo me KN BO NH eR DO NYY EF OS

 

 

|
Case 2:20-cr-00057-GMN-VCF Document 34 Filed 08/12/20 Page 2 of 3

: This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

| This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

Now THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Carlos Pearson in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

_ IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition

|
contesting the forfeiture must be filed, and state the name and contact information for the

 

government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

: IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition fora
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
85 3(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, | title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

2

 

 

 
eo On DN UH FP W NYO Ke

DB BRO BR Bb BDO KH KH HNO KH Re RR RR Fe er Oe Sle
aoa SN DO UO FP WO HN KH ODO OC TH HI DH HA BP WHO HO KF OS

 

 

case 2:20-cr-00057-GMN-VCF Document 34 Filed 08/12/20 Page 3 of 3

not sent, no later than sixty (60) days after the first day of the publication on the official

ene government forfeiture site, www.forfeiture.gov.
| IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

| Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

- IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED Wat /2~ 920.

o
. a“

ys

io Lo ~

HONO LE GLORIA M. NAVARRO
UNITEDATATES DISTRICT JUDGE

 

 

 

 

 

 
